UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file Number 811-01807 ­­ Value Line Larger Companies Fund, Inc. (Exact name of registrant as specified in charter) 7 Times Square, New York, N.Y. 10036 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: 212-907-1900 Date of fiscal year end: December 31 Date of reporting period: December 31, 2011 Item I.Reports to Stockholders. A copy of the Annual Report to Stockholders for the period ended 12/31/11 is included with this Form. INVESTMENT ADVISER EULAV Asset Management 7 Times Square 21st Floor New York, NY 10036-6524 A N N U A L R E P O R T D e c e m b e r 3 1 , 2 0 1 1 DISTRIBUTOR EULAV Securities LLC 7 Times Square 21stFloor New York, NY 10036-6524 CUSTODIAN BANK State Street Bank and Trust Co. 225 Franklin Street Boston, MA 02110 SHAREHOLDER State Street Bank and Trust Co. SERVICING AGENT c/o BFDS P.O. Box 219729 Kansas City, MO 64121-9729 INDEPENDENT PricewaterhouseCoopers LLP Value Line Larger Companies Fund, Inc. REGISTERED PUBLIC 300 Madison Avenue ACCOUNTING FIRM New York, NY 10017 LEGAL COUNSEL Peter D. Lowenstein, Esq. 496 Valley Road Cos Cob, CT 06807-0272 DIRECTORS Mitchell E. Appel Joyce E. Heinzerling Francis C. Oakley David H. Porter Paul Craig Roberts Nancy-Beth Sheerr Daniel S. Vandivort OFFICERS Mitchell E. Appel President Michael J. Wagner Chief Compliance Officer Emily D. Washington Treasurer and Secretary This audited report is issued for information to shareholders. It is not authorized for distribution to prospective investors unless preceded or accompanied by a currently effective prospectus of the Fund (obtainable from the Distributor). #00084258 Value Line Larger Companies Fund, Inc. To Our Value Line Larger To Our Shareholders (unaudited): Enclosed is your annual report for the twelve month period ending December 31, 2011. We encourage you to carefully review this report, which includes economic observations, your Fund’s performance data and highlights, schedule of investments, and financial statements. The Value Line Larger Companies Fund, Inc. (the “Fund”) had a total return of (0.27)% for 2011 which compares to a total return of 2.11% for the Standard & Poor’s 500 Stock Index(1). Prospects of a slow yet continuing economic recovery coupled with better than expected corporate profit reports boosted stock prices for the first six months of the year. Many companies reported record profits and cash flows driven by improved demand and in some cases, higher commodity prices. At mid-year, the market came under heavy pressure from worries about a European debt crisis and fears that a double dip recession was taking shape. Global financial system fears, anemic U.S. economic and employment growth, and the perception that there is no credible plan to correct these measures due to a myriad of fiscal and political reasons carried stock prices lower. The market posted a strong rally in October through early November from oversold levels as fears were somewhat tempered as news regarding progress in the European debt crisis began to emerge and U.S. economic data came in slightly better than expected. The S&P 500 Index closed out the year with a gain of 2.11%. Results in the Fund for the year benefitted from an underweighted position and good stock selection in the financial services and consumer discretionary sectors. However, an underweighted position and stock selection in the consumer staples sector and stock selection in the technology sector detracted from the Fund’s performance for the year. We continue to emphasize larger-capitalized stocks in the Fund that generally are ranked in the higher categories of 1, 2 or 3 in the Value Line Timeliness Ranking System. The Fund ended the period with over weighted positions in the consumer discretionary, healthcare, materials, and technology sectors, while being underweighted in the consumer staples, energy, and financial services sectors. We believe the current environment is especially conducive to a well-diversified portfolio. Our goal is to generate solid returns through capital growth across economic cycles. Thank you for investing with the Value Line Funds. Sincerely, /s/ Mitchell Appel Mitchell Appel, President /s/ Mark Spellman Mark Spellman, Portfolio Manager The Standard & Poor’s 500 Index consists of 500 stocks which are traded on the New York Stock Exchange, American Stock Exchange and the NASDAQ National Market System and is representative of the broad stock market. This is an unmanaged index and does not reflect charges, expenses or taxes, and it is not possible to directly invest in this index. 2 Value Line Larger Companies Fund, Inc. Companies Fund Shareholders Economic Highlights (unaudited) The first half of 2011 saw the broad U.S. stock market rising on the heels of strengthening corporate profits. The S&P 500 returned 6% for the first six months of the year despite significant global economic concerns. Several members of the European Union continued to face a serious debt crisis including Greece, Portugal, Ireland, and Spain. Further, the nuclear disaster in Japan and the geopolitical upheaval in commodity markets added to investor concerns. At home, disappointing job growth in the United States kept the national unemployment rate firmly above 9% for the second quarter. By mid-year there was mounting evidence that the U.S. recovery had slowed to a crawl. Consumer spending, which accounts for roughly 70% of economic activity, declined in June for the first time in 2 years. First quarter GDP was up by only 0.4%, and second quarter GDP growth, while stronger, was still disappointing at 1.3%. Employment growth in July lagged June numbers, and it was reported that the level of new factory orders decreased. By August, only 58% of the population was working, the lowest level in nearly 3 decades. Housing prices remained almost uniformly weak. There were additional pressures on the market coming from Europe stemming from the sovereign debt crisis and increasing fears of a double dip recession. Much of the summer was consumed by the drama of the U.S. debt ceiling negotiations, resulting in an 11th hour deal that appeared to satisfy few constituents. It surely did not satisfy Standard & Poors who felt that the $2.1 trillion deficit reduction over 10 years was insufficient to solve the country’s debt problem. The rating agency proceeded to downgrade U.S. Treasury debt from AAA to AA+. Within a few days the rating agency imposed the same rating cut on the long-term debt of several U.S. Agencies including Fannie Mae and Freddie Mac. The other major rating agencies, Moody’s and Fitch, maintained AAA ratings for U.S. Treasury debt as well as for the U.S. Agencies. Investor confidence plunged on the heels of the debt ceiling debacle and the U.S. Treasury debt downgrade. Returns for the S&P 500 turned negative in August giving up its returns for the year. The bond market rallied as stocks took a dive. Yields fell and prices rose across fixed income markets as investors looked for safer havens. Despite the rating downgrade, investor demand for Treasuries soared, and by early September, 10-year Treasury note yields had fallen to an all-time low of 1.90%. This downward pressure on Treasury yields came largely from an employment report showing no new jobs being added in August. While modestly better job creation was reported in September, it was not enough to move the unemployment level below 9.1%. The market posted a strong rally in final quarter of 2011. Investors increased their purchase of risk assets as news regarding progress in the European debt crisis began to emerge and U.S. economic data came in slightly better than expected. The S&P 500 Index closed out the year with a gain of 2.1%. 3 Value Line Larger Companies Fund, Inc. (unaudited) The following graph compares the performance of the Value Line Larger Companies Fund, Inc. to that of the S&P 500 Index (the “Index”). The Value Line Larger Companies Fund, Inc. is a professionally managed mutual fund, while the Index is not available for investment and is unmanaged. The returns for the Index do not reflect charges, expenses or taxes, but do include the reinvestment of dividends. The comparison is shown for illustrative purposes only. Comparison of a Change in Value of a $10,000 Investment in the Value Line Larger Companies Fund, Inc. and the S&P 500 Index* Performance Data: ** Average Annual Total Return Growth of an Assumed Investment of $10,000 1 year ended 12/31/11 )% $ 5 years ended 12/31/11 )% $ 10 years ended 12/31/11 % $ * The Standard and Poor’s 500 Stock Index is an unmanaged index that is representative of the larger-capitalization stocks traded in the United States. ** The performance data quoted represent past performance and are no guarantee of future performance. The average annual total returns and growth of an assumed investment of $10,000 include dividends reinvested and capital gains distributions accepted in shares. The investment return and principal value of an investment will fluctuate so that an investment, when redeemed, may be worth more or less than its original cost. The performance data and graph do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. 4 Value Line Larger Companies Fund, Inc. FUND EXPENSES (unaudited): Example As a shareholder of the Fund, you incur ongoing costs, including management fees, distribution and service (12b-1) fees, and other Fund expenses. This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds. The Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (July 1, 2011 through December 31, 2011). Actual Expenses The first line of the table below provides information about actual account values and actual expenses. You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the table below provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads), redemption fees, or exchange fees. Therefore, the table is useful in comparing ongoing costs only and will not help you determine the relative total costs of owning different funds. In addition, if transactional costs were included, your costs would have been higher. Beginning account value 7/1/11 Ending account value 12/31/11 Expenses paid during period 7/1/11 thru 12/31/11* Actual $ $ $ Hypothetical (5% return before expenses) $ $ $ * Expenses are equal to the Fund’s annualized expense ratio of 1.04% multiplied by the average account value over the period, multiplied by 184/365 to reflect the one-half year period. This expense ratio may differ from the expense ratio shown in the Financial Highlights. 5 Value Line Larger Companies Fund, Inc. Portfolio Highlights at December 31, 2011 (unaudited) Ten Largest Holdings Issue Shares Value Percentage of Net Assets Starbucks Corp. $ % Apple, Inc. $ % McDonald’s Corp. $ % Google, Inc. Class A $ % BCE, Inc. $ % Visa, Inc. Class A $ % International Business Machines Corp. $ % Allergan, Inc. $ % Newmont Mining Corp. $ % Bristol-Myers Squibb Co. $ % Asset Allocation – Percentage of Net Assets Sector Weightings – Percentage of Total Investment Securities 6 Value Line Larger Companies Fund, Inc. Schedule of Investments December 31, 2011 Shares Value COMMON STOCKS (99.3%) CONSUMER DISCRETIONARY (17.4%) AutoZone, Inc. * $ Coach, Inc. Comcast Corp. Class A DIRECTV Class A * Johnson Controls, Inc. Las Vegas Sands Corp. * McDonald’s Corp. Netflix, Inc. * NIKE, Inc. Class B Priceline.com, Inc. * Starbucks Corp. Target Corp. TJX Companies, Inc. (The) Viacom, Inc. Class B Walt Disney Co. (The) Yum! Brands, Inc. CONSUMER STAPLES (3.1%) Costco Wholesale Corp. PepsiCo, Inc. Sysco Corp. ENERGY (7.9%) Chevron Corp. ConocoPhillips Enterprise Products Partners L.P. Exxon Mobil Corp. Hess Corp. Schlumberger Ltd. Suncor Energy, Inc. TransCanada Corp. FINANCIALS (6.9%) BlackRock, Inc. Capital One Financial Corp. Discover Financial Services JPMorgan Chase & Co. M&T Bank Corp. Prudential Financial, Inc. U.S. Bancorp Shares Value HEALTH CARE (19.5%) Aetna, Inc. $ Agilent Technologies, Inc. * Allergan, Inc. Amgen, Inc. Biogen Idec, Inc. * Bristol-Myers Squibb Co. Express Scripts, Inc. * Gilead Sciences, Inc. * McKesson Corp. Medtronic, Inc. Novartis AG ADR Novo Nordisk A/S ADR Stryker Corp. Teva Pharmaceutical Industries Ltd. ADR Thermo Fisher Scientific, Inc. * UnitedHealth Group, Inc. Watson Pharmaceuticals, Inc. * WellPoint, Inc. INDUSTRIALS (9.5%) Boeing Co. (The) Canadian National Railway Co. CSX Corp. Danaher Corp. Expeditors International of Washington, Inc. FedEx Corp. Tyco International Ltd. Union Pacific Corp. United Technologies Corp. INFORMATION TECHNOLOGY (24.2%) Accenture PLC Class A Altera Corp. Analog Devices, Inc. Apple, Inc. * Baidu, Inc. ADR * Cognizant Technology Solutions Corp. Class A * Corning, Inc. EMC Corp. * Google, Inc. Class A * Intel Corp. See Notes to Financial Statements. 7 Value Line Larger Companies Fund, Inc. December 31, 2011 Shares Value International Business Machines Corp. $ Intuit, Inc. Marvell Technology Group Ltd. * Micron Technology, Inc. * Motorola Solutions, Inc. NetApp, Inc. * Oracle Corp. QUALCOMM, Inc. SAP AG ADR TE Connectivity Ltd. Texas Instruments, Inc. Visa, Inc. Class A VMware, Inc. Class A * MATERIALS (8.3%) Air Products & Chemicals, Inc. Barrick Gold Corp. BHP Billiton Ltd. ADR Cliffs Natural Resources, Inc. E.I. du Pont de Nemours & Co. Ecolab, Inc. Mosaic Co. (The) Newmont Mining Corp. TELECOMMUNICATION SERVICES (1.4%) BCE, Inc. UTILITIES (1.1%) Duke Energy Corp. TOTAL COMMON STOCKS AND TOTAL INVESTMENT SECURITIES (99.3%) (Cost $150,160,812) Principal Amount Value SHORT-TERM INVESTMENTS (0.6%) REPURCHASE AGREEMENTS (0.6%) $ With Morgan Stanley, 0.00%, dated 12/30/11, due 01/03/12, delivery value $1,100,000 (collateralized by $1,070,000 U.S. Treasury Notes 2.1250% due 11/30/14, with a value of $1,126,032) TOTAL SHORT-TERM INVESTMENTS (Cost $1,100,000) (0.6%) CASH AND OTHER ASSETS IN EXCESS OF LIABILITIES (0.1%) NET ASSETS (100%) $ NET ASSET VALUE OFFERING AND REDEMPTION PRICE, PER OUTSTANDING SHARE ($178,783,416 ÷ 10,313,384 shares outstanding) $ * Non-income producing. ADR American Depositary Receipt. See Notes to Financial Statements. 8 Value Line Larger Companies Fund, Inc. Statement of Assets and Liabilities at December 31, 2011 Assets: Investment securities, at value (Cost - $150,160,812) $ Repurchase agreement (Cost - $1,100,000) Cash Receivable for securities sold Dividends receivable Receivable for capital shares sold Prepaid expenses Total Assets Liabilities: Payable for securities purchased Payable for capital shares redeemed Accrued expenses: Advisory fee Directors’ fees and expenses Other Total Liabilities Net Assets $ Net assets consist of: Capital stock, at $1.00 par value (authorized 50,000,000, outstanding 10,313,384 shares) $ Additional paid-in capital Undistributed net investment income Accumulated net realized loss on investments and foreign currency ) Net unrealized appreciation of investments and foreign currency translations Net Assets $ Net Asset Value, Offering and Redemption Price per Outstanding Share ($178,783,416 ÷ 10,313,384 shares outstanding) $ Statement of Operations for the Year Ended December 31, 2011 Investment Income: Dividends (net of foreign withholding tax of $80,633) $ Interest Total Income Expenses: Advisory fee Service and distribution plan fees Auditing and legal fees Transfer agent fees Printing and postage Directors’ fees and expenses Custodian fees Registration and filing fees Insurance Other Total Expenses Before Fees Waived and Custody Credits Less: Service and Distribution Plan Fees Waived ) Less: Custody Credits ) Net Expenses Net Investment Income Net Realized and Unrealized Gain/(Loss) on Investments and Foreign Exchange Transactions: Net Realized Gain Change in Net Unrealized Appreciation/(Depreciation) ) Net Realized Gain and Change in Net Unrealized Appreciation/(Depreciation) on Investments and Foreign Exchange Transactions ) Net Decrease in Net Assets from Operations $ ) See Notes to Financial Statements. 9 Value Line Larger Companies Fund, Inc. Statement of Changes in Net Assets for the Years Ended December 31, 2011 and 2010 Year Ended December 31, 2011 Year Ended December 31, 2010 Operations: Net investment income $ $ Net realized gain on investments and foreign currency Change in net unrealized appreciation/(depreciation) (14,145,452 ) Net increase/(decrease) in net assets from operations (308,307 ) Distributions to Shareholders: Net investment income (848,007 ) (1,142,925 ) Capital Share Transactions: Proceeds from sale of shares Proceeds from reinvestment of dividends to shareholders Cost of shares redeemed (24,468,360 ) (30,750,284 ) Net decrease in net assets from capital share transactions (19,584,195 ) (26,699,250 ) Total Decrease in Net Assets (20,740,509 ) (2,929,666 ) Net Assets: Beginning of year End of year $ $ Undistributed net investment income, at end of year $ $ See Notes to Financial Statements. 10 Value Line Larger Companies Fund, Inc. Notes to Financial Statements 1. Significant Accounting Policies Value Line Larger Companies Fund, Inc., (the “Fund”) is registered under the Investment Company Act of 1940, as amended, as a diversified, open-end management investment company whose sole investment objective is to realize capital growth. The preparation of financial statements in conformity with generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Actual results could differ from those estimates. The following is a summary of significant accounting policies consistently followed by the Fund in the preparation of its financial statements. (A) Security Valuation: Securities listed on a securities exchange are valued at the closing sales prices on the date as of which the net asset value is being determined. Securities traded on the NASDAQ Stock Market are valued at the NASDAQ Official Closing Price. In the absence of closing sales prices for such securities and for securities traded in the over-the-counter market, the security is valued at the midpoint between the latest available and representative asked and bid prices. Short-term instruments with maturities of 60 days or less at the date of purchase are valued at amortized cost which approximates market value. Short-term instruments with maturities greater than 60 days at the date of purchase are valued at the midpoint between the latest available and representative asked and bid prices, and commencing 60 days prior to maturity such securities are value at amortized cost. Securities for which market quotations are not readily available or that are not readily marketable and all other assets of the Fund are valued at fair value as the Board of Directors may determine in good faith. In addition, the Fund may use the fair value of a security when the closing market price on the primary exchange where the security is traded no longer accurately reflects the value of a security due to factors affecting one or more relevant securities markets or the specific issuer. (B) Fair Value Measurements: The Fund follows fair valuation accounting standards (FASB ASC 820-10) which establish a definition of fair value and set out a hierarchy for measuring fair value. These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value and a discussion in changes in valuation techniques and related inputs during the period. These inputs are summarized in the three broad levels listed below: ● Level 1 – Inputs that reflect unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access at the measurement date; ● Level 2 – Inputs other than quoted prices that are observable for the asset or liability either directly or indirectly, including inputs in markets that are not considered to be active; ● Level 3 – Inputs that are unobservable. Transfers between investment levels may occur as the markets fluctuate and/or the availability of data used in an investment’s valuation changes. The inputs or methodologies used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. 11 Value Line Larger Companies Fund, Inc. December 31, 2011 The following table summarizes the inputs used to value the Fund’s investments in securities as of December 31, 2011: Investments in Securities: Level 1 Level 2 Level 3 Total Assets Common Stocks $ $
